DETAILED ACTION
	This Office Action, based on application 16/968,980 filed 11 August 2020, is filed in response to applicant’s amendment and remarks filed 27 June 2022.  Claims 1-6, 8, and 10-15 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 27 June 2022 in response to the Office Action mailed 26 April 2022, have been fully considered below.
	Claim Objections
	The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection to Claim 1 alleging cited prior art fails to disclose “display a user interface (UI) configured to receive a user input to select a partial section from a first point to a second point among a whole playback section of the first image content file” and “wherein the processor is further configured to adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point when the partial section does not satisfy a condition of GOP (group of pictures)”.   The amendment introduces the new feature of the first (or starting) point which is adjusted is first determined by user input; the Office agrees previously cited prior art does not teach or suggest the claims as amended.  Therefore, the previous rejection has been withdrawn.  After further search and consideration, new grounds of rejection in further view of the teachings of EDPALM have been presented below.  Arguments directed at the NAGASAWA are rendered moot as the reference is no longer relied upon in the obviousness rejection to the claims.

Claim Objections
The following claims are objected to due to informalities:
Claim 1, Line 21:  “the first bloc,,” should be “the first block,” to address the typographical error.
Claim 1, Line 27: “Group of Pictures (GOP)” should be “group of pictures (GOP)” since the noun isn’t a proper noun and thus not capitalized.
Claim 11, Line 24: “GOP (group of pictures)” should be “group of pictures (GOP)”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IJDENS et al (US Patent 6,934,700) in further view of LYON (US Patent 9,865,302),  ARMANGAU et al (US Patent 8,032,498), and EDPALM et al (EP 3376766 B1).

With respect to Claims 1 and 11, IDJENS discloses a control method/electronic apparatus, comprising: 
storing data of a first image content file in a data area of a storage unit in units corresponding to blocks (Col 2, Lines 31-35 – a storage device comprising a first area {‘data area’} subdivided into segments {‘units of block’} for the recording of sequential data {‘storing data’}, portions of which when read in a predetermined sequence comprise a data file {‘first file’}; Fig 2, entry 40; Col 4, Lines 63-65 – each file on the disc is represented by an entry 40 in a file table; Col 1, Line 35 – embodiments are directed to digital recordings of AV material {analogous to ‘image content’}); 
in response to the user input selecting the partial section being received via the UI, instructing a generation of a second image content file corresponding to the partial section (Col 4, Lines 23-41 – an interface {analogous to ‘UI’} for accessing optical disc 10 via physical means and an internal set of protocols; Col 2, Line 54 through Col 3, Line 16 – allocation extent entries may be created and/or updated in an allocation space table {analogous to ‘generation of a second image content file’}, with each allocation extent identifying storage start and/or end points {analogous to ‘the partial section’}; Abstract – files are represented by allocation extents);
in response to the generation instruction of the second image content file, storing file information of the second image content file indicating a location of a first block among the blocks corresponding to the partial section of the first image content file (Fig 3, entry 46 {‘file information of a second file’}; Col 5, Lines 1-7 – entry 40 {‘first file’} corresponds to linear storage 1.1, 1.2, … 1.n; Col 5, Lines 28-37 – the second file entry 46 corresponds to linear storage 2.1, 2.2 with re-use of the stored data where portions of 1.2 and 2.1 overlap); 
in response to an execution instruction of the second image content file, reading data of the first block at a location at which the file information of the second image content file stored in the information area is indicated (Col 2, Lines 31-59 – the second area {‘information area’} comprises a list of allocation extents {‘file information of the second file’}, with each extent identifying a start and end of a contiguous part of the first area {‘a location’}; Col 4, Lines 59-63 – a playable object is replayed {‘reading data’} in the correct sequence of fragments of data in order to recreate the data file).
IJDENS may not explicitly disclose displaying a user interface (UI) configured to receive a user input to select a partial section from a first point to a second point among a whole playback section of the first image content file; in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit; in response to deletion instruction of the first image content file, updating usage state information stored in the information area regarding a usage state of the blocks of the first image content file   including the first block, and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information; wherein the processor is further configured to adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point when the partial section does not satisfy a condition of a Group of Pictures (GOP).
However, LYON discloses displaying a user interface (UI) configured to receive a user input to select a partial section from a first point to a second point among a whole playback section of the first image content file (Col 2, Lines 24-45 – a graphical user interface may be provided to facilitate virtual editing of a video file including the ability for a user to specify start and stop points within a video file to create a virtual clip of a video file).
IDJENS and LYON are analogous art because they are from the same field of endeavor of data storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IDJENS and LYON before him or her, to modify the interface of IDJENS to include a GUI as taught by LYON.  A motivation for doing so would have been to provide an ease of use to a user by representing data by symbols and provide a visual representation of data.  Therefore, it would have been obvious to combine IDJENS and LYON to obtain the invention as specified in the instant claims.
IDJENS and LYON may not explicitly disclose in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit; in response to deletion instruction of the first image content file, updating usage state information stored in the information area regarding a usage state of the blocks of the first image content file   including the first block and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information; wherein the processor is further configured to adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point when the partial section does not satisfy a condition of a Group of Pictures (GOP).
However, ARMANGAU discloses in response to the generation instruction of the second image content file, updating usage state information indicating a usage state of the first block by one or more image content files in an information area of the storage unit (Col 1, Lines 46-61 – a reference counter for a data block is incremented when the data block is found to be a de-duplicated copy of new data written to the file system), in response to deletion instruction of the first image content file, updating usage state information stored in the information area regarding a usage state of the blocks of the first image content file   including the first block (Col 1, Lines 66-67 – when a file is deleted, the reference counter is decremented) and allowing data of other files to be stored in a second block other than the first block among the blocks of the first image content file according to the updated usage state information (Col 1, Line 67 through Col 2, Line 5 – when the reference counter is zero, the storage of the block is deallocated and put on the free block list in order to become available for receiving new data).
IDJENS, LYON, and ARMANGAU are analogous art because they are from the same field of endeavor of data storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IDJENS, LYON, and ARMANGAU before him or her, to modify the storage file structures of the combination of IDJENS and LYON to include reference counters as taught by ARMANGAU.  A motivation for doing so would have been to enable garbage collection of data blocks in a file system where data is shared between files (Col 1, Line 46 through Col 2, Line 5).  Therefore, it would have been obvious to combine IDJENS, LYON, and ARMANGAU to obtain the invention as specified in the instant claims.
IDJENS, LYON, and ARMANGAU may not explicitly disclose wherein the processor is further configured to adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point when the partial section does not satisfy a condition of a Group of Pictures (GOP).
However, EDPALM discloses wherein the processor is further configured to adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point when the partial section does not satisfy a condition of a Group of Pictures (GOP) (¶[0055] – “if an operator wishes to play back a recorded video sequence from a certain point in time, that playback cannot begin until the preceding image frames in the GOP corresponding to that point in time have been decoded”; ¶[0004] – “in a video sequence with a GOP structure using only I-frames, P-frames (and possibly B-frames), the I-frame at the start of the GOP has to be decoded before any of the subsequent image frames in the GOP can be decoded”.  Thus, if an operator selects a certain point in time that does not correspond to the I-frame at the start of the GOP {analogous to ‘a condition of a GOP’}, the I-frame at the start of the GOP needs to be selected {analogous to ‘adjust the first point in the partial section to correspond to a video frame of an intra-picture that is temporally adjacent from the first point’} to decode in order to decode the operator’s selected point.  Further see EXAMINER’S NOTE below).
IDJENS, LYON, ARMANGAU, and EDPALM are analogous art because they are from the same field of endeavor of data storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IDJENS, LYON, ARMANGAU, and EDPALM before him or her, to modify the start point of a user selection of video data of the combination of IDJENS, LYON, and ARMANGAU to adjust the start point to another start point as taught by EDPALM.  A motivation for doing so would have been to support user selections at points within a GOP structure as a decoded video sequence requires i-frames to be decoded prior to subsequent image frames within a GOP are decoded (¶[0004], Col 2, Lines 26-38).  Therefore, it would have been obvious to combine IDJENS, LYON, ARMANGAU, and EDPALM to obtain the invention as specified in the instant claims.

EXAMINER’S NOTE: The Office has reviewed the instant specification to determine the broadest reasonable interpretation of what constitutes satisfaction of a condition of a GOP.  Page 48 of the specification recites “Hereinafter, the conditions of the GOP … will be described”.   The written description subsequent to the statement on Page 48 further describe different frame types of video data according to the MPEG standard (e.g. I-picture, P-picture, and B-picture).  Page 50 recites “The GOP represents a group of video frames from a predetermined I-frame to the temporally next I-frame, and is a minimum unit in which the video signal can be independently played when some sections of the video signal are extracted”.  Page 50 further goes on to describe that content may be played only when the conditions of the GOP are satisfied, and when the conditions of the GOP are not satisfied, the input start point is adjusted.  As such, the Office interprets whether or not the partial section satisfies “a condition of a GOP” based on whether or not the input start point selects an I-frame of a GOP such that the video signal may be independently played.

With respect to Claims 2 and 12, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses wherein the usage information regarding the usage state of the blocks of the first image content file includes count information that is assigned to the blocks and indicates a number of files using each of the blocks (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block).  

With respect to Claims 3 and 13, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses in response to a change in the number of files using respective blocks among the blocks, increasing or decreasing the count information of the respective blocks among the blocks (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block).  

With respect to Claims 4 and 14, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the method/apparatus of each respective parent claim.
ARMANGAU further discloses maintaining data of respective blocks among the blocks when the count information of the respective blocks among the blocks is equal to or greater than a preset value; and allowing the data of the other files to be stored without maintaining the data of any of the respective blocks among the blocks when the count information of the respective blocks among the blocks is less than the preset value (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block; when a reference counter is decremented to zero, the storage of the corresponding data block is de-allocated by putting the data block on a free block list so that the storage of the data block becomes available for allocation for receiving new data).  

With respect to Claims 5 and 15, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the method/apparatus of each respective parent claim.
IDJENS further discloses in response to the deletion instruction of the first image content file, deleting file information of the first image content file designating addresses of the blocks of the first image content file from the information area (Col 6, Lines 6-26 – the free space table lists those portions containing data unreferenced by any allocation extent which data is therefore free for overwriting subject to any constraints on keeping data available for further files).

With respect to Claim 6, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the electronic apparatus of claim 1.
ARMANGAU further discloses wherein the processor is configured to update the usage information indicating the usage state of the first block to indicate that the first image content block is not used by the first image content file but is used by the second image content file in response to the deletion instruction of the first image content file (Col 1, Lines 66-67 – when a file is deleted, the reference counter for each data block of the file is decremented).  

With respect to Claim 8, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the electronic apparatus of claim 1.
LYON further discloses wherein the processor is configured to determine a location of the first block used by the second image content file based on file information of the first image content file received through the UI and information on a start point and a playback time of the second image content file in the whole playback section of the first image content file (Col 2, Lines 24-45 – a graphical user interface may be provided to facilitate virtual editing of a video file including the ability for a user to specify start and stop points within a video file to create a virtual clip of a video file).

With respect to Claim 10, the combination of IDJENS, LYON, ARMANGAU, and EDPALM disclose the electronic apparatus of claim 1.
ARMANGAU further discloses wherein the processor is configured to block the data of the other files from being stored in a block storing header information of the first image content file and a block storing payload data of the first image content file which is usable by the second image content file among the blocks in which the data of the first image content file is stored, in response to the deletion instruction of the first image content file  (Col 1, Lines 46 through Col 2, Line 5 – a reference counter for a data block may be incremented/decremented in response to de-duplicating or deleting a file associated with the data block; when a reference counter is decremented to zero, the storage of the corresponding data block is de-allocated by putting the data block on a free block list so that the storage of the data block becomes available for allocation for receiving new data). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach adjusting selection points within a length of a Group of Pictures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137